Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the casing attachment mechanism" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-5 are likewise rejected for their dependence upon claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (US 7193343) in view of Rudel et al. (US 20080174212).

1. Tsuge et al. teach:
A rotor yoke 10 comprising: a casing attachment ring 41a; a sensor ring (at 24); and an plate body 12 disposed between the casing attachment ring and the sensor ring; wherein the plate body couples the sensor ring to the casing attachment mechanism; but does not teach that the plate body is over-molded.

    PNG
    media_image1.png
    889
    636
    media_image1.png
    Greyscale

Rudel et al. teach that the plate body 109 is over-molded in order to compensate for thermal expansion stresses (para 0055).

    PNG
    media_image2.png
    137
    808
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so 

5. Tsuge et al. teach:
The rotor yoke according to claim 1, wherein the casing attachment ring is configured to be secured to one of a magnet casing or a magnet carrier.

6. Tsuge et al. teach:
A rotor assembly 10 comprising: a sensor ring (at 24); a casing attachment ring 41a; a plate body 12 disposed between the sensor ring and the casing attachment ring; and a magnet casing 24 affixed to the casing attachment ring; wherein the plate body is configured to couple the sensor ring to the casing attachment ring; but does not teach that the plate body is over-molded.

Rudel et al. teach that the plate body 109 is over-molded in order to compensate for thermal expansion stresses (para 0055).

    PNG
    media_image2.png
    137
    808
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so that the plate body is over-molded, as taught by Rudel et al. so as to compensate for thermal expansion stresses.




Claims 2-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. and Rudel et al. in further view of Blum et al. (US 20130257189).

2. Tsuge et al. has been discussed above, re claim 1; but does not teach that the over-molded body defines at least one protrusion on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke.

Blum et al. teach that the rotor laminations/over-molded body defines at least one protrusion 27 on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke to produce a form-fitted press-fit.  The routineer would have readily added the protrusions to the over-molded body because it rotates along with the rotor.

    PNG
    media_image3.png
    438
    783
    media_image3.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so that the over-molded body defines at least one protrusion on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke, as taught by Blum et al. so as to produce a form-fitting press-fit.

3. Tsuge et al. has been discussed above, re claim 1; but does not teach that the over-molded body defines at least one protrusion on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke.

Blum et al. teach that the rotor laminations/over-molded body defines at least one protrusion 27 on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke to produce a form-fitted press-fit.  The 

    PNG
    media_image3.png
    438
    783
    media_image3.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so that the over-molded body defines at least one protrusion on an outer surface of the over-molded body and the at least one protrusion is configured to balance the rotor yoke, as taught by Blum et al. so as to produce a form-fitting press-fit.
The rotor yoke according to claim 1 wherein the at least one protrusion is removable from the over-molded body.

4. Tsuge et al. has been discussed above, re claim 1; but does not teach that a plurality of protrusions is defined across an outer surface of the over-molded body.



    PNG
    media_image3.png
    438
    783
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    621
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so that a plurality of protrusions is defined across an outer surface of the over-molded body, as taught by Blum et al. so as to produce a form-fitting press-fit.





7. Tsuge et al. has been discussed above, re claim 1; but does not teach a at least one removable protrusion configured to balance the rotor yoke.

Blum et al. teach that at least one removable protrusion configured to balance the rotor yoke to produce a form-fitted press-fit.  The routineer would have readily added the protrusions to the over-molded body because it rotates along with the rotor.

    PNG
    media_image3.png
    438
    783
    media_image3.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. with at 

8. Tsuge et al. has been discussed above, re claim 1; but does not teach that the over-molded body includes a plurality of removable protrusions defined in a spiral arrangement on an outer surface of the over-molded body and the plurality of removable protrusions are configured to balance the rotor.

Blum et al. teach that the over-molded body includes a plurality of removable protrusions defined in a spiral arrangement on an outer surface of the over-molded body and the plurality of removable protrusions are configured to balance the rotor to produce a form-fitted press-fit.  The routineer would have readily added the protrusions to the over-molded body because it rotates along with the rotor.

    PNG
    media_image5.png
    390
    621
    media_image5.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tsuge et al. so that the over-molded body includes a plurality of removable protrusions defined in a spiral 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832